DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di et al (CN108024243).

Regarding claim 1, Di et al discloses a security auditing system, comprising: an embedded universal integrated circuit card (eSIM) module, configured to: perform security auditing on a received network connection request according to stored auditing rules (see page 6 [lines 23-30] discloses network authorization based on data pre-stored in eSIM card); in response to that the security auditing is successful, determine that the network connection request is a legal request, and allow a master control terminal which initiates the network connection request to perform a mobile network connection (see page 1 [abstract] and page 6 [line 32] discloses eSIM allowed network access based consistent); and in response to that the security auditing is failed, determine that the network connection request is an illegal request, and prohibit (see page 1 [abstract] and page 6 [line 33] discloses eSIM cannot access based inconsistent). 
Regarding claim 2, Di et al discloses the eSIM module is configured to record information on the illegal request (see page 1 [abstract] and page 5 [lines 25-29]). 
Regarding claim 3, Di et al discloses a security server, configured to store the information on the illegal request recorded by the eSIM module (see page 1 [abstract] and page 5 [lines 25-29]). 
Regarding claim 4, Di et al discloses the security server is further configured to: configure the auditing rules and uploading rules, and write the auditing rules and the uploading rules into the eSIM module for storing in the eSIM module; and the eSIM module is configured to perform the security auditing on the network connection request according to the auditing rules, and upload the recorded information on the illegal request to the security server according to the uploading rules (see page 1 [abstract] and page 5 [lines 28-35]). 
Regarding claim 5, Di et al discloses the master control terminal inserted with a remote communication module, wherein the eSIM module is welded on the remote communication module; the remote communication module, configured to receive the network connection request initiated by the master control terminal and send the network connection request to the eSIM module; and a business master station, configured to establish communication with the master control terminal through the remote communication module in response to that the network connection request passes the security auditing of the eSIM module and the master control terminal (see page 1 [abstract] and page 5 [lines 28-40]). 
Regarding claim 6, Di et al discloses a security auditing method, executed by an embedded universal integrated circuit card (eSIM) module, comprising: performing security auditing on a received network connection request according to pre-stored auditing rules (see page 6 [lines 23-30] discloses network authorization based on data pre-stored in eSIM card); in response to that the security auditing is successful, determining that the network connection request is a legal request, and allowing a master control terminal which initiates the network connection request to perform a mobile network connection (see page 1 [abstract] and page 6 [line 32] discloses eSIM allowed network access based consistent); and in response to that the security auditing is failed, determining that the network connection request is an illegal request, and prohibiting the master control terminal which initiates the network connection request from performing the mobile network connection (see page 1 [abstract] and page 6 [line 33] discloses eSIM cannot access based inconsistent). 
Regarding claim 7-10, see above rejection claims 2-5.
Regarding claim 6, Di et al discloses a security auditing system, comprising a processor, and a memory for storing a computer program run on the processor, wherein the processor is configured to run the computer program to implement operations of: performing security auditing on a received network connection request according to pre-stored auditing rules (see page 6 [lines 23-30] discloses network authorization based on data pre-stored in eSIM card); in response to that the security auditing is successful, determining that the network connection request is a legal request, and (see page 1 [abstract] and page 6 [line 32] discloses eSIM allowed network access based consistent); and in response to that the security auditing is failed, determining that the network connection request is an illegal request, and prohibiting the master control terminal which initiates the network connection request from performing the mobile network connection (see page 1 [abstract] and page 6 [line 33] discloses eSIM cannot access based inconsistent). 
Regarding claim 12-15, see above rejection claims 2-5.
Regarding claim 16, see above rejection claim 6. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Smith et al (US Pat. No. 6,918,038) directed toward an auditable security network.
Massey et al (US Pat. Pub. No. 2012/0324222) directed systems for use in secure network communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642